DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8, 10, 13, 15, and 20-21, in the reply filed on 10/3/2022 is acknowledged.
Applicant’s species election is shown as follows.
(i) "Modified N-glycosylation tripeptide sequence" species is N-X-T. 
(ii) "Cleavage site" species is acid-labile cleavage site, and the subgroup dipeptide is D-P.
(iii) "Modified heat shock protein" species is HSP70.
Claims 5, 22-23, 25, 30, 36 38, 42, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.

Claim Status
Claims 1-2, 4-6, 8, 10, 13, 15, 20-23, 25, 30, 36, 38, 42, and 44 are pending. 
Claims 3, 7, 9, 11-12, 14, 16-19, 24, 26-29, 31-35, 37, 39-41, 43, and 45 are cancelled.
Claims 5, 22-23, 25, 30, 36, 38, 42, and 44 are withdrawn as being directed to a non-elected invention, the election having been made on 10/3/2022.
Claims 1-2, 4, 6, 8, 10, 13, 15, 20-21 have been examined.

Priority
This application is a 371 of PCT/US2018/047976 08/24/2018
PCT/US2018/047976 has PRO of 62615915 01/10/2018
PCT/US2018/047976 has PRO of 62549860 08/24/2017

Information Disclosure Statement
No IDS of record.

Objection to Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. In the present application, the resolution of protein sequence alignment in the instant figures 1-2 is illegible.
Applicant is given a shortened statutory period of THREE MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8, 10, 13, 15, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Fig
1
2
4A
4B
5A
5B
5C
6
17A
17B
20A
20B
21A
21B
21C
SEQ No
 1-10
 11-19
 20-21
 22-23
 24-25
 26-27
 28-29
 30-42
43
44
50
52
54
57
59

 (i) The specification did not provide a sufficient and representative number of a fragment of modified heat shock protein for the entire genus of a fragment of modified heat shock protein as claimed. The specification disclosed heat shock protein family across various species in the figures shown as follows, but the disclosed heat shock protein sequences do not represent the entire genus of a fragment of modified heat shock protein as claimed. Thus, the specification failed to satisfy written description requirement.

(ii) The specification did not provide a structure and function relationship for a fragment of modified heat shock protein and treating a disease. Thus, the specification failed to satisfy written description requirement.
Because the specification fails to satisfy the written description requirements (i) and/or (ii) for a fragment of modified heat shock protein, claims 1-2, 4, 6, 8, 10, 13, 15, 20-21 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 6, 8, 10, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurskiy et al. (Cell Stress and Chaperones (2016) 21:1055-1064.) in view of Biosynthesis (Bishttps://www.biosyn.com/faq/is-peptide-stable.aspx, 10/22/2007).
Claim 1 is drawn to a modified heat shock protein comprising (a) one or more mutated N-glycosylation sites and (b) one or more modified acid-labile and/or alkaline-labile cleavage sites under the broadest claim interpretation. When a modification of acid-labile and/or alkaline-labile cleavage sites is introduced into a heat shock protein, it would be necessary to stabilize the modified heat shock protein under pH 4-7 or pH 7-12.
Gurskiy et al. teach “The development of modified human Hsp70 (HSPAlA) and its production in the milk of transgenic mice” (Title). Gurskiy et al. teach Glycosylation of HSP70 may be a problem when manufacturing Hsp70 in eukaryotic cells, particularly when the producing cells are secreting Hsp70 and this process may potentially complicate the outcome of administering exogenous Hsp70 to patients and induce an autoimmune response (p1058, col 2, Design of modified human Hsp70 proteins and their generation by site-directed mutagenesis-para 1). Gurskiy et al. teach the modified N-glycosylation site consisting of an asparagine (N) or glutamine (Q), followed by any amino acid other than a proline, followed by a threonine (T) or serine (S), reading N-X-S/T wherein X in any amino acid except proline (p1058, col 2, Design of modified human Hsp70 proteins and their generation by site-directed mutagenesis-para 2-3), reading on the limitation (i).
Gurskiy et al. do not teach a modified HSP70 with mutated glycosylation sites further comprising one or more modified acid-labile cleavage sites.
Biosynthesis teaches a peptide comprising Asp-Pro subject to acid catalyzed formation of cyclic imide intermediate, resulting to cleavage of the peptide chain (p1, para 2, Hydrolysis). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify all of the acid-labile cleavage sites of Asp-Pro to stabilize Gurskiy’s modified HSP70, reading on the limitation (ii) in claim 1.
One of ordinary skill in the art would have found it obvious to combine Gurskiy’s modified HSP70 comprising mutated glycosylation sites with Biosynthesis’s teaching of acid-labile cleavage site of Asp-Pro because (a) Gurskiy et al. teach beneficial removal of glycosylate sites from Hsp70 protein (p1058, col 2, Design of modified human Hsp70 proteins and their generation by site-directed mutagenesis-para 1) and (b) Biosynthesis teaches a peptide comprising Asp-Pro subject to acid catalyzed formation of cyclic imide intermediate, resulting to cleavage of the peptide chain (p1, para 2, Hydrolysis), which motivates one of ordinary skill in the art before the effective filing date of this invention to stabilized a protein by mutating the acid labile cleavage sites of Asp-Pro in the protein (e.g., Gurskiy’s Hsp70). The combination would have reasonable expectation of success because both references teach reasons for modifying a protein.
With respect to claim 2, Gurskiy et al. teach the modified N-glycosylation site consisting of an asparagine (N) or glutamine (Q), followed by any amino acid other than a proline, followed by a threonine (T) or serine (S), reading N-X-S/T wherein X in any amino acid except proline (p1058, col 2, Design of modified human Hsp70 proteins and their generation by site-directed mutagenesis-para 2-3).
With respect to claim 4, Biosynthesis teaches the acid-labile cleavage site as Asp-Pro (p1, para 2, Hydrolysis).
With respect to claims 6 and 8, Gurskiy et al. teach mutation of all glycosylation sites in Hsp70 (Abstract).
With respect to claims 10 and 13,  Biosynthesis teaches a peptide comprising Asp-Pro subject to acid catalyzed formation of cyclic imide intermediate, resulting to cleavage of the peptide chain (p1, para 2, Hydrolysis). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify all of the acid-labile cleavage sites of Asp-Pro to stabilize Gurskiy’s modified HSP70.
With respect to claim 15, Gurskiy et al. teach mutation of all glycosylation sites in Hsp70 (Abstract).
With respect to claim 20, Gurskiy et al. teach modified Hsp70 in the milk (p1062, para 3), reading on a pharmaceutically acceptable carrier of milk.

2.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gurskiy et al. in view of Biosynthesis as applied to claims 1-2, 4, 6, 8, 10, 13, 15, 20, and further in view of Margulis et al. (Diabetes. 1991, 40: 1418-1422).
Gurskiy et al. in view of Biosynthesis teach a modified heat shock protein 70 (Hsp70) comprising modified glycosylation sites (N-X-S/T) and modified acid labile cleavage site(s) of D-P as applied to claims 1-2, 4, 6, 8, 10, 13, 15, and 20 above.
Gurskiy et al. in view of Biosynthesis do not teach the use of liposome as a pharmaceutically carrier to deliver the Hsp70.
Margulis et al. teach “Liposomal Delivery of Purified Heat Shock Protein hsp70 Into Rat Pancreatic Islets as Protection Against Interleukin 1β-Induced Impaired β-Cell Function” (Title & p1419, col 1, para 1-2), reading on a pharmaceutically acceptable of liposome in claims 20-21.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the modified Hsp70 recombinant protein taught by Gurskiy et al. in view of Biosynthesis with Margulis’s liposome because Margulis et al. teach the use of liposome as a pharmaceutically acceptable carrier to deliver a heat shock protein of Hsp70 to treat a disease (Abstract). The combination would have had a reasonable expectation of success because the references teach Hsp70 protein.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
27-October-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615